Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to: the specification does not have antecedent basis for the following recitation in the claims: on a first outer side, the opposite side, one end of the first plate member in claim 1, an adjacent side of the first plate, a first end of the second plate, the first side and the second side in claim 3

Claim 1-11, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. the claim defines one or more channels formed in the first grooved part and the second grooved part.  the specification defines the channeling means comprises the grooves.
It is unclear what comprises the outer side, the opposite side, the retention elastic band,  one end and the opposite end in claim 1.  The specification fails to provide any antecedent basis for these recitations.  Also, the disclosure shows two three bands 4, 6, and 5.  The bands at 4 and 6 both extending the same side to the opposite side.  The claim recites only recites two bands one extending from the outer side, the opposite side the other band extending from one end to the opposite end.  
 It seems the recitation of the “channel” in claim 2 is a double inclusion of the groove in claim 1. 
the channeling means is a longitudinal groove in a first lamina of a laminate construction of each rigid plate.

Referring to Fig's 2 to 9, the channeling means 20 of the preferred embodiment is a longitudinal groove 21 spanning a longitudinal extent 3 of each rigid plate 10.  

Preferably, the first elastic strap 5 is attached to the encircling elastic band 4 by sewing, or bonding, by access through the transverse groove 27 (Fig's 2 and 8). 

Regarding claims 3 and 14, the recitation “the at least one encircling elastic band further extends from an adjacent side of the first plate, in between the first grooved part and the first backing part, to a first end of the second plate, in between the second grooved part and the second backing part, the adjacent side being a side connecting the first side and the second side” is confusing.    The specification does not define any sides.  Also claim 1 defines the encircling elastic band extends from the first outside side to an opposite side.  It is unclear which side comprises the on a first outer side, the opposite side, one end of the first plate member in claim 1, an adjacent side of the first plate, a first end of the second plate, the first side and the second side in claim 3 since the specification provide no definition of any sides. It seems that this constitute double inclusion since applicant redefines the sides in claim 1 with different terminologies.    
Applicant is required to identify all the claimed elements according to the drawings: a first outer side, the opposite side, one end of the first plate member in claim 1, an adjacent side of the first plate, a first end of the second plate, the first side and the second side in claim 3, the retention elastic band, one end of the first plate member, an opposite end of the first plate in claim 18.


Double Patenting: Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.10791808. Although the claims at issue are not identical, they are not patentably distinct from each other.  For claim 1 of the instant application, the claims of ‘808 teaches two plates being the two rigid plates in claim 1 with the two laminates (claim 3), at least one encircling elastic band (claims 1, 9), the grooved parts as channeling means (claim 1), and a retention elastic band (as second elastic strap, claim 10).   For claim 11, note the screws in claim 4.   The structures of the claims in this instant application is merely reworded from the claims of U.S. Patent No.10791808.  The added functionalities and added specificities, e.g., the threaded female threaded holes are obvious for one of ordinary skill in this art.


Claim of 10,791,808
1. A compact wallet, comprising: 


at least two rigid plates interposed to sandwich card-like contents there between, each rigid plate having a longitudinal extent;



 at least one encircling elastic band interposed with the at least two rigid plates along longitudinal extents thereof to bias them inwardly and securely hold the card-like contents while providing elastic volume there between for adding or removing contents; 
a channeling means configured to minimize the profile of the wallet and hold position of the at least one encircling elastic band with respect to each rigid plate while allowing freedom for the dynamic extension and contraction of the band over the entire running length thereof;

and an auxiliary feature removably attached to at least one of the at least two rigid plates, the auxiliary feature having a tang insertable into a recess formed inside the at least two rigid plates, the tang having a hook, the hook extending at an angle to the tang, the hook engaging an undercut of the recess to prevent inadvertent dislodgement of the auxiliary feature from the recess, whereby, card-like contents may be carried with minimal silhouette on or with a person while allowing expandable capacity and ready access to individual contents from between the at least two rigid plates.

2. The compact wallet of claim 1, wherein the channeling means is a longitudinal groove in a first lamina of a laminate construction of each rigid plate, the groove slidingly receiving one part of the at least one encircling elastic band.

3. The compact wallet of claim 2, wherein a second lamina of the laminate construction of each rigid plate is removably attached to the first lamina to hold the at least one elastic band in capture and provide a smooth surface for glide purposes.


4. The compact wallet of claim 3, wherein the second lamina is attached to the first lamina by screws.

5. The compact wallet of claim 3, wherein the second lamina is attached to the first lamina by pressure sensitive adhesive means.

6. The compact wallet of claim 1, wherein each rigid plate is comprised of metal for RFID protection.

7. The compact wallet of claim 1, wherein each rigid plate is metalized for RFID protection.

8. The compact wallet of claim 3, wherein at least one of the first or second lamina of each rigid plate is comprised of metal.

9. The compact wallet of claim 1, further comprising a first elastic strap positioned over the ends of the at least two rigid plates transverse to the longitudinal extents, the positioning functioning to retain the card-like contents from that end.

10. The compact wallet of claim 1, further comprising a second elastic strap positioned over an outside surface of one of the at least two rigid plates to hold additional contents on the outside surface.


Claim of present application:

1. A compact wallet, comprising: 


a first grooved part and a first backing part, attached together to form a first plate member; a second grooved part and a second backing part, attached together to form a second plate member; 

at least one encircling elastic band (1) extending on a first outer side of the compact wallet from a first interior area within the first plate member, defined between the first grooved part and the first backing part, to second interior area of the second plate member on the first outer side, between the second grooved part and the second backing part, and (2) extending on a second, opposite outer side of the compact wallet from the first interior area within the first plate member, in between the first grooved part and the first backing part, to the second interior area of the second plate member on the opposite side of the second plate member, in between the second grooved part and the second backing part, the at least one encircling elastic band providing a resiliently expandable space between the first plate member and the second plate member; and 
a retention elastic band extending along an exterior surface of the first plate member from one end of the first plate member, in between the first grooved part and the first backing part, to an opposite end of the first plate member, in between the first grooved part and the first backing part.

2. The compact wallet of claim 1, further comprising one or more channels formed in the first grooved part and the second grooved part, the one or more channels providing a path for the at least one encircling elastic band and the retention elastic band to extend, sandwiched between the first grooved part and the first backing part and/or sandwiched between the second grooved part and the second backing part.

3. The compact wallet of claim 1, wherein the at least one encircling elastic band further extends from an adjacent side of the first plate, in between the first grooved part and the first backing part, to a first end of the second plate, in between the second grooved part and the second backing part, the adjacent side being a side connecting the first side and the second side.

4. The compact wallet of claim 1, wherein the first and second grooved plates are attached, respectively, to the first and second backing plates by screws.

5. The compact wallet of claim 1, wherein the first and second grooved plates are attached, respectively, to the first and second backing plates by pressure sensitive adhesive means.

6. The compact wallet of claim 1, wherein each of the first and second plate members are comprised of metal for RFID protection.

7. The compact wallet of claim 1, wherein each of the first and second plate members are metalized for RFID protection.

8. The compact wallet of claim 1, further comprising a finger notch extending into each of the first and second plate members, the finger notch in the first plate member aligned with the finger notch of the second plate member when the first plate member is assembled adjacent the second plate member.

9. The compact wallet of claim 1, further comprising an auxiliary feature removably attached to at least one of the first and second plate members.

10. The compact wallet of claim 9, wherein the auxiliary feature has a tang insertable into a recess formed in at least one of the first grooved plate and the second grooved plate, the tang having a hook, the hook extending at an angle to the tang, the hook engaging an undercut of the recess to prevent inadvertent dislodgement of the auxiliary feature from the recess.

11. The compact wallet of claim 1, further comprising: a plurality of first female threaded holes extending into the first grooved part from the first interior area; a plurality of second female threaded holes extending into the second grooved part from the second interior area; a first plurality of through holes formed through the first backing part, the first plurality of through holes aligning with the plurality of first female threaded holes; a second plurality of through holes formed through the second backing part, the second plurality of through holes aligning with the plurality of second female threaded holes; a first plurality of threaded fasteners extending through the first plurality of through holes to thread into the plurality of first female threaded holes; and a second plurality of threaded fasteners extending through the second plurality of through holes to thread into the plurality of second female threaded holes.

12. A compact wallet, comprising: a first grooved part, having a first grooved part interior, and a first backing part, having a first backing part interior, attached together, with the first grooved part interior adjacent the first backing part interior, to form a first plate member; a second grooved part, having a second grooved part interior, and a second backing part, having a second backing part interior, attached together, with the second grooved part interior adjacent the second backing part interior, to form a second plate member; a plurality of first female threaded holes extending into the first grooved part from the first grooved part interior; a plurality of second female threaded holes extending into the second grooved part from the second grooved part interior; a first plurality of through holes formed through the first backing part, the first plurality of through holes aligning with the plurality of first female threaded holes; a second plurality of through holes formed through the second backing part, the second plurality of through holes aligning with the plurality of second female threaded holes; a first plurality of threaded fasteners extending through the first plurality of through holes to thread into the plurality of first female threaded holes; a second plurality of threaded fasteners extending through the second plurality of through holes to thread into the plurality of second female threaded holes; and at least one encircling elastic band (1) extending on a first outer side of the compact wallet from a first interior area within the first plate member, defined between the first grooved part and the first backing part, to second interior area of the second plate member on the first outer side, between the second grooved part and the second backing part, and (2) extending on a second, opposite outer side of the compact wallet from the first interior area within the first plate member, in between the first grooved part and the first backing part, to the second interior area of the second plate member on the opposite side of the second plate member, in between the second grooved part and the second backing part, the at least one encircling elastic band providing a resiliently expandable space between the first plate member and the second plate member.

13. The compact wallet of claim 12, further comprising one or more channels formed in the first grooved part and the second grooved part, the one or more channels providing a path for the at least one encircling elastic band and the retention elastic band to extend, sandwiched between the first grooved part and the first backing part and/or sandwiched between the second grooved part and the second backing part.

14. The compact wallet of claim 12, wherein the at least one encircling elastic band further extends from an adjacent side of the first plate, in between the first grooved part and the first backing part, to a first end of the second plate, in between the second grooved part and the second backing part, the adjacent side being a side connecting the first side and the second side.

15. The compact wallet of claim 12, further comprising a finger notch extending into each of the first and second plate members, the finger notch in the first plate member aligned with the finger notch of the second plate member when the first plate member is assembled adjacent the second plate member.

16. The compact wallet of claim 12, further comprising an auxiliary feature removably attached to at least one of the first and second plate members.

17. The compact wallet of claim 16, wherein the auxiliary feature has a tang insertable into a recess formed in at least one of the first grooved plate and the second grooved plate, the tang having a hook, the hook extending at an angle to the tang, the hook engaging an undercut of the recess to prevent inadvertent dislodgement of the auxiliary feature from the recess.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storus’s “Smart Money Clip II” (SMCII) (NPL of the IDS dated 02/09/2022, from 17/490201) Doccument108-1, Scott Maninski Declaration, dated 04/23/2021, pg. 293, Exhibit 2, para. 3, identified as true and correct images of a disassembled view of the product sold in 2011 and unchanged from 2011 to present).  The SMCII made public in January 2011, para. 4, with copy of invoices in Exhibit 3, along with copy of the design plans created on October 19, 2010, and notes dated 01/03/2010 at Pg. 241, and details clip in the Invalidity Contentions Claim Chart, Exhibit 12, para. 13., pg. 638, and at pg. 830).  
Applicant is noted of the 35 USC 102 a(1):
(a)Novelty; Prior Art.—A person shall be entitled to a patent unless—
(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

Note that the 35 USC 102a(1) does not require a printed publication along with dates in order to be qualified as prior art.  The evidence supported for the device being on sale based on the details clip in the Invalidity Contentions Claim Chart, Exhibit 12, para. 13., pg. 638) along with Scott Maninski’s Declaration, dated 04/23/2021, pg. 293, Exhibit 2, para. 3, identified as true and correct images of a disassembled view of the product sold in 2011 and unchanged from 2011 to present) along with copy of the design plans created on October 19, 2010 and notes dated 01/03/2010 at Pg. 241.  The SMCII made public in January 2011, para. 4, with copy of invoices in Exhibit 3.  Both the declaration, copy of the invoice along with design plans with date provide evidential support for the device being on sale as set forth by 35USC102 a(1):
SMCII teaches the same money clip with two grooved parts and corresponding backing parts, attached together to form the two plate members; at least one encircling elastic band being the longitudinal band using screws.
2):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    650
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    727
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    995
    628
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale




Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ridge Wallet (Kickstarter, note that there are two version one with the Ridge Wallet having a funding period from Jan 22, 2013, the other being the Ridge Wallet 2.0 with funding period of 08/31/2013 and note the Youtube showing dated October 10, 2013).   
The Ridge Wallet teaches the same wallet with a first grooved part and a first backing part, attached together to form a first plate member; a second grooved part and a second backing part, attached together to form a second plate member (note the two plate members comprises the two movable parts of the wallet and each plate comprises a grooved part, picture below, and a backing part which is called the outer faceplates with different aluminum/titanium options).  With respect to the encircling elastic band, note the encircling T-shaped elastic band shown as the long portion in the disassembled elastic portion which extending on a two outer sides of the wallet extending from the interior area defined by the two plate members.  



	

    PNG
    media_image6.png
    220
    427
    media_image6.png
    Greyscale
 (pic 1)




    PNG
    media_image7.png
    351
    719
    media_image7.png
    Greyscale
 (pic 2)

    PNG
    media_image8.png
    248
    396
    media_image8.png
    Greyscale
 (pic 3)
Note the teachings:
“The Integrated Elastic Track can expand to hold up to 12 cards and then immediately contract to hold a single card securely. And should the elastic ever wear out, you can easily replace it.
The track runs along two hollow interior plates machined from anodized aircraft grade aluminum. The interior is hand-polished to prevent scratches and allow your cards to slide smoothly.
You can then choose between Titanium, Aluminum, or Carbon Fiber for the outer faceplates.
The interior plates have been tapered at the edge to allow easier access to the middle cards, and re-machined with threads for seven hex screws on either side that turn the wallet into a "system" that can be completely disassembled by the user to replace the elastic and exchange outer plates for greater personalization.
Low profile to easily fit in your front pocket
Block RFID-skimming devices (wireless identity theft)
Singular Construction that won't let cards slip out the bottom
Expandable track that can accommodate a various number of cards
Available in brushed natural and black
What's new:

Re-Machined interior plates
Improved and replaceable elastic
Custom hex screws instead of rivets
Interchangeable faceplates (swap materials and money clips)
Improved traditional money clip design
Designed additional money clip with an internal spring (spring-loaded)
Improved metals including a spring steel
Optional carbon fiber faceplates
Greater selection of anodization (gunmetal and pink) ”

And note the crews in pic 2 and note the screw extending from the exterior of the faceplates (pic 3) into the machined female threaded holes in the first and second groove parts in pic 2.

    PNG
    media_image9.png
    410
    569
    media_image9.png
    Greyscale

The Ridge 2.0 has two clips a spring loaded clip and a traditional clip.  The traditional clip from the profile view seems to go into the wallet in the grooved area.

    PNG
    media_image10.png
    211
    733
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    318
    686
    media_image11.png
    Greyscale

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the Ridge Wallet 2.0, as set forth above in paragraph 5, in view of Smart Money Clip II (SMCII). 
	SMCII teaches that it is known in the art to provide auxiliary feature having a tang insertable into a recess formed inside the at least two rigid plates, the tang having a hook, the hook extending at an angle to the tang, the hook engaging an undercut of the recess to prevent inadvertent dislodgement of the auxiliary feature from the recess as set forth, supra.  It would have been obvious to one of ordinary skill in the art to provide the clip with claimed hook and recess as taught by SMCII to keep the clip secured.
 
Information under 37CFR 1.105 (MPEP 704.11):
(A) The name and citation of any particularly relevant indexed journal, or treatise.
(B) The trade name of any goods or services the claimed subject matter is embodied in.
(C) The citation for, the dates initially published and copies of any advertising and promotional literature prepared for any goods or services the claimed subject matter has been embodied in.
(D) The citation for and copies of any journal articles describing any goods or services the claimed subject matter has been embodied in.
(E) The trade names and providers of any goods or services in competition with the goods or services the claimed subject matter has been embodied in.
(F) Any written descriptions or analyses, prepared by any of the inventors or assignees, of goods or services in competition with the goods or services the claimed subject matter has been embodied in.
(G) Identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. Regarding the identification of applications filed before June 8, 1995, 35 U.S.C. 122(a) requires the identified applications to be kept in confidence by the Office and no information concerning the same is to be given without authority of the applicant or owner unless necessary to carry out the provisions of an Act of Congress or in such special circumstances as may be determined by the Director. See MPEP § 103 and Hyatt v. United States Patent and Trademark Office, No. 1:13-cv-1535 (E.D. Va., May 29, 2014) (2014 WL 2446176).
(H) A reply to a matter raised in a protest under 37 CFR 1.291.
(I) An explanation of technical material in a publication, such as one of the inventor’s publications.
(J) The identification of changes made in a reformatted continuing application filed under 37 CFR 1.53(b).
(K) A mark-up for a continuation-in-part application showing the subject matter added where there is an intervening reference.
(L) Comments on a new decision by the Federal Circuit that appears on point.
(M) The publication date of an undated document mentioned by applicant that may qualify as printed publication prior art (35 U.S.C. 102(a) or pre-AIA  35 U.S.C. 102(a) or (b)).
(N) Comments on information of record which raises a question of whether applicant derived the invention from another under 35 U.S.C. 101 and 115, and pre-AIA  35 U.S.C. 102(f).
(O) Art related to applicant’s invention, applicant’s disclosure, or the claimed subject matter.
(P) Other factual information pertinent to patentability.
(Q) The accuracy of the examiner’s stated analysis of such items.
(R) Clarification of the correlation and identification of what structure, material, or acts set forth in the specification would be capable of carrying out a function recited in a means or steps plus function claim limitation. If it is not apparent to the examiner where in the specification and drawings there is support for a particular claim limitation reciting a means to accomplish a function, and if an inquiry by the examiner for such support is met by a stated lack of knowledge thereof by the applicant, the examiner could very well conclude that there is no such support and make appropriate rejections under, for example, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (written description) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(S) Interrogatories or Stipulations.
(1) Of the common technical features shared among all claims, or admission that certain groups of claims do not share any common technical features,
(2) About the support found in the disclosure for means or steps plus function claims (35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6),
(3) Of precisely which portion(s) of the disclosure provide the written description and enablement support for specific claim element(s),
(4) Of the meaning of claim limitations or terms used in the claims, such as what teachings in the prior art would be covered by particular limitations or terms in a claim and which dictionary definitions would define a particular claim term, particularly where those terms are not used per se in the specification,
(5) Of which portions of each claim correspond to any admitted prior art in the specification,
(6) Of the specific utility provided by the claimed subject matter on a claim-by-claim basis,
(7) As to whether a dependent claim element is known in the prior art based on the examiner having a reasonable basis for believing so,
(8) Of support for added limitations in an amended claim,
(9) Of facts related to public use or sale situations.

a) The Ridge 2.0 has two clips: a spring loaded clip and a traditional clip as set forth supra, Applicant is requested to provide additional information regarding the design, the attachment of the two clips to the wallet in The Ridge 2.0 (see section R).
b) Applicant is requested to provide additional facts related to public use or sale situations (see section R(i)).
c) Applicant is requested to provide additional facts related patentability of the claimed subject matter for each claim (see section O and P).

Applicant is requested to resubmit the NPL dated 02/09/2022 filed with 17/490201 with a table of contents of all documents listed chronologically since the originally filed NPL has 1700 pages with numerous documents included.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733